Exhibit 10.7

LOGO [g104154ex10_7.jpg]

September 23, 2010

CONFIDENTIAL

Mr. Peter Converse

President and Chief Executive Officer

Virginia Commerce Bancorp, Inc.

5350 Lee Highway

Arlington, VA 22207

Dear Mr. Converse:

This letter (the “Agreement”) constitutes the agreement between Rodman &
Renshaw, LLC (“Rodman” or the “Placement Agent”) and Virginia Commerce Bancorp,
Inc. (the “Company”), that Rodman shall serve as the exclusive placement agent
for the Company, on a “reasonable best efforts” basis, in connection with the
proposed placement (the “Placement”) of registered securities (the “Securities”)
of the Company, consisting of shares (the “Shares”) of the Company’s common
stock, par value $1.00 per share (the “Common Stock”) and warrants to purchase
shares of Common Stock (the “Warrants”). The terms of such Placement and the
Securities shall be mutually agreed upon by the Company and the purchasers
(each, a “Purchaser” and collectively, the “Purchasers”) and nothing herein
constitutes that the Placement Agent would have the power or authority to bind
the Company or any Purchaser or an obligation for the Company to issue any
Securities or complete the Placement. This Agreement and the documents executed
and delivered by the Company and the Purchasers in connection with the Placement
shall be collectively referred to herein as the “Transaction Documents.” The
date of the closing of the Placement shall be referred to herein as the “Closing
Date.” The Company expressly acknowledges and agrees that the execution of this
Agreement does not constitute a commitment by the Placement Agent to purchase
the Securities and does not ensure the successful placement of the Securities or
any portion thereof or the success of the Placement Agent with respect to
securing any other financing on behalf of the Company.

SECTION 1. COMPENSATION AND OTHER FEES.

(A) As compensation for the services provided by the Placement Agent hereunder,
the Company agrees to pay to Rodman a cash fee payable immediately upon the
closing of the Placement equal to 5% of the aggregate gross proceeds raised in
the Placement. Additionally, a cash fee shall be payable to the Placement Agent
within 48 hours of (but only in the event of) the receipt by the Company of any
proceeds from the exercise of the Warrants sold in the Placement and otherwise
in compliance with Financial Industry Regulatory Authority (“FINRA”) Rule 5110
equal to 5% of the aggregate cash exercise price received by the Company upon
such exercise, if any (the “Warrant Solicitation Fee”).

(B) The Company also agrees to reimburse Rodman’s expenses (with supporting
invoices/receipts) up to a maximum of 1% of the aggregate gross proceeds raised
in the Placement, but in no event more than $25,000 (provided, however, that
such expense cap in no way limits or impairs the indemnification and
contribution provisions of this Agreement). Such reimbursement shall be payable
immediately upon (but only in the event of) the closing of the Placement.

Rodman & Renshaw, LLC ¨ 1251 Avenue of the Americas, 20th Floor, New York, NY
10020

Tel: 212 356 0500 ¨ Fax: 212 581 5690 ¨ www.rodm.com ¨ Member: FINRA, SIPC



--------------------------------------------------------------------------------

SECTION 2. REGISTRATION STATEMENT.

The Company represents and warrants to, and agrees with, the Placement Agent
that:

(A) The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (Registration File
No. 333-167263) under the Securities Act of 1933, as amended (the “Securities
Act”), which became effective on June 15, 2010, for the registration under the
Securities Act of the Shares. At the time of such filing, the Company met the
requirements of Form S-3 under the Securities Act. Such registration statement
meets the requirements set forth in Rule 415(a)(1)(x) under the Securities Act
and complies with said Rule. The Company will file with the Commission pursuant
to Rule 424(b) under the Securities Act, and the rules and regulations (the
“Securities Act Rules and Regulations”) of the Commission promulgated
thereunder, a supplement to the form of prospectus included in such registration
statement relating to the Placement of the Shares and the plan of distribution
thereof. Such registration statement, including the exhibits thereto, as amended
at the date of this Agreement, is hereinafter called the “Registration
Statement”; such prospectus in the form in which it appears in the Registration
Statement is hereinafter called the “Base Prospectus”; and the supplemented form
of prospectus, in the form in which it will be filed with the Commission
pursuant to Rule 424(b) (including the Base Prospectus as so supplemented) is
hereinafter called the “Prospectus Supplement.” Any reference in this Agreement
to the Registration Statement, the Base Prospectus or the Prospectus Supplement
shall be deemed to refer to and include the documents incorporated by reference
therein (the “Incorporated Documents”) pursuant to Item 12 of Form S-3 which
were filed under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), on or before the date of this Agreement, or the issue date of the Base
Prospectus or the Prospectus Supplement, as the case may be; and any reference
in this Agreement to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement, the Base Prospectus or the Prospectus Supplement
shall be deemed to refer to and include the filing of any document under the
Exchange Act after the date of this Agreement, or the issue date of the Base
Prospectus or the Prospectus Supplement, as the case may be, deemed to be
incorporated therein by reference. All references in this Agreement to financial
statements and schedules and other information that is “contained,” “included,”
“described,” “referenced,” “set forth” or “stated” in the Registration
Statement, the Base Prospectus or the Prospectus Supplement (and all other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information that is or is deemed to
be incorporated by reference in the Registration Statement, the Base Prospectus
or the Prospectus Supplement, as the case may be. No stop order suspending the
effectiveness of the Registration Statement or the use of the Base Prospectus or
the Prospectus Supplement has been issued, and no proceeding for any such
purpose is pending or has been initiated or, to the Company’s knowledge, is
threatened by the Commission. For purposes of this Agreement, “free writing
prospectus” has the meaning set forth in Rule 405 under the Securities Act.

(B) The Registration Statement (and any further documents to be filed with the
Commission in connection with the Placement) contains or will contain, as
applicable, all exhibits and schedules as required by the Securities Act. Each
of the Registration Statement and any post-effective amendment thereto, at the
time it became effective, complied in all material respects with the Securities
Act and the Exchange Act and the applicable Rules and Regulations (defined
below) and did not and, as amended or supplemented, if applicable, will not,
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading. The Base Prospectus and the Prospectus Supplement, each as of its
respective date, complied or will comply in all material respects with the
Securities Act and the Exchange Act and the applicable Rules and Regulations.
Each of the Base Prospectus and the Prospectus Supplement, as amended or
supplemented, did not and will not contain as of the date thereof any untrue
statement of a material fact or omit to state a

 

2



--------------------------------------------------------------------------------

material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The Incorporated
Documents, when they were filed with the Commission, conformed in all material
respects to the requirements of the Exchange Act and the applicable rules and
regulations (the “Exchange Act Rules and Regulations” and, together with the
Securities Act Rules and Regulations, the “Rules and Regulations”) of the
Commission promulgated thereunder, and none of such documents, when they were
filed with the Commission, contained any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements therein (with
respect to Incorporated Documents incorporated by reference in the Base
Prospectus or Prospectus Supplement, in light of the circumstances under which
they were made) not misleading; and any further documents so filed and
incorporated by reference in the Base Prospectus or Prospectus Supplement, when
such documents are filed with the Commission, will conform in all material
respects to the requirements of the Exchange Act and the applicable Exchange Act
Rules and Regulations, as applicable, and will not contain any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. No post-effective amendment to the Registration Statement
reflecting any facts or events arising after the date thereof which represent,
individually or in the aggregate, a fundamental change in the information set
forth therein is required to be filed with the Commission. There are no
documents required to be filed with the Commission in connection with the
transaction contemplated hereby that (x) have not been filed as required
pursuant to the Securities Act or (y) will not be filed within the requisite
time period. There are no contracts or other documents required to be described
in the Base Prospectus or Prospectus Supplement, or to be filed as exhibits or
schedules to the Registration Statement, that have not been or will not be
described or filed as required. Notwithstanding anything to the contrary herein,
the Company makes no representation or warranty as to information contained in
or omitted from the Registration Statement, the Base Prospectus, the Prospectus
Supplement or any free writing prospectus, including any amendments or
supplements thereto, in reliance upon, and in conformity with, information
furnished in writing to the Company by or on behalf of the Placement Agent
expressly for use in preparation thereof.

(C) The Company is eligible to use free writing prospectuses in connection with
the Placement pursuant to Rules 164 and 433 under the Securities Act. Any free
writing prospectus that the Company is required to file pursuant to Rule 433(d)
under the Securities Act in connection with the Placement has been, or will be,
filed with the Commission in accordance with the requirements of the Securities
Act and the applicable Securities Act Rules and Regulations. Each free writing
prospectus that the Company has filed, or is required to file, pursuant to Rule
433(d) under the Securities Act or that was prepared by or behalf of or used by
the Company complies or will comply in all material respects with the
requirements of the Securities Act and the applicable Securities Act Rules and
Regulations. The Company will not, without the prior consent of Rodman, prepare,
use or refer to, any free writing prospectus in connection with the Placement.

(D) The Company has delivered, or will as promptly as practicable deliver, to
the Placement Agent complete conformed copies of the Registration Statement
(without exhibits, other than each consent and certificate of experts, as
applicable, filed as a part thereof), the Base Prospectus and the Prospectus
Supplement, as amended or supplemented, in such quantities and at such places as
the Placement Agent reasonably request. Neither the Company nor any of its
directors and officers has distributed and none of them will distribute, prior
to the Closing Date, any offering material in connection with the offering and
sale of the Securities other than the Base Prospectus, the Prospectus
Supplement, the Registration Statement, copies of the documents incorporated by
reference therein and any other materials permitted by the Securities Act.

SECTION 3. REPRESENTATIONS AND WARRANTIES. Except as set forth under the
corresponding section of the Disclosure Schedules, which Disclosure Schedules
shall be deemed a part hereof, the Company hereby makes the representations and
warranties set forth below to the Placement Agent.

 

3



--------------------------------------------------------------------------------

(A) Organization and Qualification. Each of the Company’s subsidiaries that is a
“significant subsidiary” as defined in Rule 1-02 of Regulation S-X (each a
“Subsidiary” and collectively the “Subsidiaries”) is listed on Exhibit 21 to the
Company’s most recent Annual Report on Form 10-K filed with the Commission.
Except as otherwise stated on Exhibit 21 of such Annual Report on Form 10-K, the
Company owns, directly or indirectly, all of the capital stock or other equity
interests of each Subsidiary free and clear of any “Liens” (which for purposes
of this Agreement shall mean a lien, charge, security interest, encumbrance,
right of first refusal, preemptive right or other restriction), and all the
issued and outstanding shares of capital stock of each Subsidiary are validly
issued and are fully paid, non-assessable and free of preemptive and similar
rights to subscribe for or purchase securities. The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. Neither the Company nor any Subsidiary is in violation
or default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not reasonably be expected to result in
(i) a material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”; provided, however, that none of the following in
and of itself shall constitute a Material Adverse Effect: (x) changes in the
economy or financial markets generally in the United States or changes that are
the result of acts of war or terrorism; (y) changes that are the result of
factors generally affecting the banking industry in which the Company and its
Subsidiaries operate; and (z) a decline in the price of the Company’s Common
Stock on the Nasdaq Global Select Market (the “Trading Market”); provided that
the exception in this clause (z) shall not prevent or otherwise affect a
determination that any change, effect, circumstance or development underlying
such decline has resulted in, or contributed to, a Material Adverse Effect) and
no “Proceeding” (which for purposes of this Agreement shall mean any action,
claim, suit, investigation or proceeding (including, without limitation, an
investigation or partial proceeding, such as a deposition), whether commenced or
threatened) has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.

(B) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, its board of directors or its stockholders in connection therewith
other than in connection with (i) the approval by the pricing committee of the
board of directors of the Company of the terms of the Placement and (ii) the
“Required Approvals” (as defined in subsection 3(D) below). Each Transaction
Document to which the Company is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms except
(x) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (y) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (z) insofar as indemnification and contribution
provisions may be limited by applicable law or public policy.

 

4



--------------------------------------------------------------------------------

(C) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company, the issuance and sale of the Securities and the
consummation by the Company of the other transactions contemplated hereby and
thereby do not and will not (i) conflict with or violate any provision of the
Company’s or any Subsidiary’s certificate or articles of incorporation, bylaws
or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound, or (iii) subject to
the Required Approvals, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or a Subsidiary is bound; except in the case of
each of clauses (ii) and (iii), such as could not reasonably be expected to
result in a Material Adverse Effect.

(D) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other “Person” (defined as an individual or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind, including, without
limitation, the Trading Market) in connection with the execution, delivery and
performance by the Company of the Transaction Documents, other than (i) such
filings as are required to be made under applicable federal and state securities
laws, (ii) as have been or will be obtained from the Trading Market, (iii) as
may be required by the rules and regulations of FINRA and (iv) such consents,
waivers, authorization or orders, or such filings as have been obtained or made
(collectively, the “Required Approvals”).

(E) Issuance of the Securities; Registration. The Securities are duly authorized
and, when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company other than restrictions on
transfer provided for in the Transaction Documents. The Company has reserved
from its duly authorized capital stock the maximum number of shares of Common
Stock issuable pursuant to the Transaction Documents. The issuance by the
Company of the Securities has been registered under the Securities Act and the
Securities are being issued pursuant to the Registration Statement. The
Registration Statement is effective and available for the issuance of the
Securities thereunder and the Company has not received any notice that the
Commission has issued or intends to issue a stop-order with respect to the
Registration Statement or that the Commission otherwise has suspended or
withdrawn the effectiveness of the Registration Statement, either temporarily or
permanently, or intends or has threatened in writing to do so. The “Plan of
Distribution” section under the Registration Statement permits the issuance and
sale of the Securities hereunder. Upon receipt of the Securities by the
Purchasers, the Purchasers will have good and marketable title to such
Securities and the Securities will be listed on the Trading Market.

(F) Capitalization. The capitalization of the Company is as set forth on
Schedule 3(F). The Company has not issued any capital stock since its most
recently filed periodic report under the Exchange Act, other than pursuant to
the exercise of employee stock options under the Company’s stock option or
equity compensation plans, the issuance of shares of Common Stock to employees
pursuant to the Company’s employee stock purchase plan and pursuant to the
conversion, exercise or exchange of securities convertible, exercisable or
exchangeable into Common Stock (“Common Stock Equivalents”). No Person

 

5



--------------------------------------------------------------------------------

has any right of first refusal, preemptive right, right of participation, or any
similar right to participate in the transactions contemplated by the Transaction
Documents. Except as a result of the purchase and sale of the Securities and
options, warrants, restricted stock, restricted stock units and similar
securities issued under (i) the Company’s existing shareholder-approved stock
option or equity compensation plans, (ii) the Purchase Agreement, dated as of
September 22, 2008, among the Company, VCBI Capital Trust IV and the other
parties thereto, or (iii) the Letter Agreement (including Securities Purchase
Agreement – Standard Terms), dated as of December 12, 2008, between the Company
and the United States Department of the Treasury (the “Letter Agreement”), there
are no outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents. The issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Purchasers) and will not result in a right of any holder
of Company securities to adjust the exercise, conversion, exchange or reset
price under such securities. All of the outstanding shares of capital stock of
the Company are validly issued, fully paid and nonassessable, have been issued
in compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. There are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders. For purposes of
this Agreement, the phrase “to the knowledge of the Company” shall mean the
actual knowledge without independent investigation of any of Peter A. Converse,
President and Chief Executive Officer of the Company; William K. Beauchesne,
Treasurer and Chief Financial Officer of the Company; Richard B. Anderson, Jr.,
Executive Vice President and Chief Lending Officer of Virginia Commerce Bank;
Steven A. Reeder, Executive Vice President, Retail Banking, of Virginia Commerce
Bank or any information contained in any Schedule 13G or 13D available on the
EDGAR system under the Company’s Central Index Key.

(G) SEC Reports; Financial Statements. The Company has complied in all material
respects with requirements to file all reports, schedules, forms, statements and
other documents required to be filed by it under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the two
years preceding the date hereof (or such shorter period as the Company was
required by law to file such material) (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”) on, except as otherwise
disclosed to Rodman, a timely basis or has received a valid extension of such
time of filing and has filed any such SEC Reports prior to the expiration of any
such extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the Rules and Regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the Rules and Regulations
with respect thereto as in effect at the time of filing. Such financial
statements have been prepared in accordance with United States generally
accepted accounting principles applied on a consistent basis during the periods
involved (“GAAP”), except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of the Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.

(H) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in the

 

6



--------------------------------------------------------------------------------

SEC Reports, (i) there has been no event, occurrence or development that has had
or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
or required to be disclosed in filings made with the Commission, (iii) the
Company has not altered its method of accounting, (iv) the Company has not
declared or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock and (v) the Company has not issued any equity
securities to any officer, director or “Affiliate” (defined as any Person that,
directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with a Person, as such terms are used
in and construed under Rule 144 under the Securities Act), except pursuant to
existing Company stock option or equity compensation plans. The Company does not
have pending before the Commission any request for confidential treatment of
information. Except for the issuance of the Securities contemplated by this
Agreement, to the knowledge of the Company, no event, liability or development
has occurred or exists with respect to the Company or its Subsidiaries or their
respective business, properties, operations or financial condition, that would
be required to be disclosed by the Company under applicable securities laws at
the time this representation is made that has not been publicly disclosed one
trading day prior to the date that this representation is made.

(I) Litigation. There is no action, suit, inquiry, notice of violation,
Proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) would, if there were an unfavorable decision, reasonably
be expected to result in a Material Adverse Effect. Neither the Company nor any
Subsidiary, nor any director or officer thereof, is or has been the subject of
any Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. To the knowledge of the
Company, there has not been, and there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company. The Commission has not issued any stop order
or other order suspending the effectiveness of any registration statement filed
by the Company or any Subsidiary under the Exchange Act or the Securities Act.

(J) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company
which could reasonably be expected to result in a Material Adverse Effect. None
of the Company’s or its Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with the Company, and neither the
Company or any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good. No executive officer, to the knowledge of the
Company, is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant, and the continued employment of each such executive
officer does not subject the Company or any of its Subsidiaries to any liability
with respect to any of the foregoing matters. The Company and its Subsidiaries
are in compliance with all U.S. federal, state, local and foreign laws and
regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

(K) Compliance. Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement

 

7



--------------------------------------------------------------------------------

or any other agreement or instrument to which it is a party or by which it or
any of its properties is bound (whether or not such default or violation has
been waived), (ii) is in violation of any order of any court, arbitrator or
governmental body, or (iii) is or has been in violation of any statute, rule or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws applicable to its business and all such
laws that affect the environment, except in each case as would not reasonably be
expected to have a Material Adverse Effect.

(L) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits would not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

(M) Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them that is material to the
business of the Company and the Subsidiaries and good and marketable title in
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens, except
for Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and the Subsidiaries and Liens for the payment of federal, state
or other taxes, the payment of which is neither delinquent nor subject to
penalties. Any real property and facilities held under lease by the Company and
the Subsidiaries are held by them under valid, subsisting and enforceable leases
with which the Company and the Subsidiaries are in compliance.

(N) Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other similar intellectual property rights necessary or material
for use in connection with their respective businesses as described in the SEC
Reports and which the failure to so have would reasonably be expected to have a
Material Adverse Effect (collectively, the “Intellectual Property Rights”).
Neither the Company nor any Subsidiary has received, since the date of the
latest audited financial statements included within the SEC Reports, notice
(written or otherwise) that the Intellectual Property Rights used by the Company
or any Subsidiary violates or infringes upon the rights of any third party. To
the knowledge of the Company, all such Intellectual Property Rights are
enforceable and there is no existing infringement by another Person of any of
the Intellectual Property Rights of the Company. The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their Intellectual Property Rights, except
where failure to do so could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

(O) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, without limitation, directors and
officers liability insurance. Neither the Company nor any Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.

(P) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports or as otherwise disclosed to Rodman, none of the officers or directors
of the Company and, to the knowledge of the Company, none of its employees are
presently a party to any transaction with the Company or any Subsidiary (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the

 

8



--------------------------------------------------------------------------------

knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, other than for (i) payment of salary or consulting fees for services
rendered, (ii) reimbursement of expenses incurred on behalf of the Company or
any Subsidiary and (iii) other employee benefits, including stock option
agreements under any stock option or equity compensation plan of the Company.

(Q) Sarbanes-Oxley. The Company is in material compliance with all provisions of
the Sarbanes-Oxley Act of 2002 which are applicable to it as of the date hereof
and of the closing date of the Placement.

(R) Certain Fees. Except as otherwise provided in this Agreement, no brokerage
or finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
the Transaction Documents. The Purchasers shall have no obligation with respect
to any fees or with respect to any claims made by or on behalf of other Persons
for fees of a type contemplated in this Section that may be due in connection
with the transactions contemplated by the Transaction Documents.

(S) Trading Market Rules. The issuance and sale of the Securities hereunder does
not contravene the rules and regulations of the Trading Market.

(T) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.

(U) Registration Rights. Except pursuant to the Letter Agreement, no Person has
any right to cause the Company to effect the registration under the Securities
Act of any securities of the Company.

(V) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. The Company has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in material compliance with all
such listing and maintenance requirements.

(W) Application of Takeover Protections. The Company and its board of directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s Articles of Incorporation (or similar charter documents) or
the laws of its state of incorporation that is or could become applicable to the
Purchasers as a result of the Purchasers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company’s issuance of the
Securities and the Purchasers’ ownership of the Securities.

(X) Solvency. Based on the financial condition of the Company as of the Closing
Date after giving effect to the receipt by the Company of the proceeds from the
sale of the Securities hereunder, (i) the fair saleable value of the Company’s
assets exceeds the amount that will be required to be paid on or in respect of
the Company’s existing debts and other liabilities (including known contingent
liabilities) as they mature; (ii) the Company’s assets do not constitute
unreasonably small capital to carry on its business for the

 

9



--------------------------------------------------------------------------------

current fiscal year as now conducted and as proposed to be conducted including
its capital needs taking into account the particular capital requirements of the
business conducted by the Company, and projected capital requirements and
capital availability thereof; and (iii) the current cash flow of the Company,
together with the proceeds the Company would receive, were it to liquidate all
of its assets, after taking into account all anticipated uses of the cash, would
be sufficient to pay all amounts on or in respect of its debt when such amounts
are required to be paid. The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt). The Company has no
knowledge of any facts or circumstances which lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from the Closing Date. The SEC Reports
set forth as of the dates thereof all outstanding secured and unsecured
Indebtedness of the Company or any Subsidiary, or for which the Company or any
Subsidiary has commitments. For the purposes of this Agreement, “Indebtedness”
shall mean (a) any liabilities for borrowed money or amounts owed in excess of
$50,000 (other than trade accounts payable incurred in the ordinary course of
business), (b) all guaranties, endorsements and other contingent obligations in
respect of Indebtedness of others, whether or not the same are or should be
reflected in the Company’s balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (c) the present
value of any lease payments in excess of $50,000 due under leases required to be
capitalized in accordance with GAAP. Neither the Company nor any Subsidiary is
in default with respect to any Indebtedness.

(Y) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary.

(Z) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

(AA) Accountants. The Company’s accountants are named in the Prospectus
Supplement. To the knowledge of the Company, such accountants, who the Company
expects will express their opinion with respect to the financial statements to
be included in the Company’s next Annual Report on Form 10-K, are a registered
public accounting firm as required by the Securities Act.

(BB) Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities (other than for the Placement
Agent’s placement of the Securities), or (iii) paid or agreed to pay to any
Person any compensation for soliciting another to purchase any other securities
of the Company.

(CC) FINRA Affiliations. Except for Arthur L. Walters’ affiliation with Trans
American Equities Corporation, there are no affiliations with any FINRA member
firm among the Company’s officers, directors or, to the knowledge of the
Company, any five percent (5%) or greater stockholder of the Company, except as
set forth in the Base Prospectus.

 

10



--------------------------------------------------------------------------------

SECTION 4. ENGAGEMENT TERM. The Placement Agent’s engagement hereunder will be
for the period of 30 days. The engagement may be terminated by either the
Company or Rodman at any time upon 10 days’ written notice. Notwithstanding
anything to the contrary contained herein, the provisions in this Agreement
concerning confidentiality, indemnification and contribution will survive any
expiration or termination of this Agreement. The Company’s obligation (i) to pay
Rodman any fees actually earned on closing of the Placement and payable pursuant
to Section 1(A) and (ii) to reimburse Rodman for out of pocket accountable
expenses actually incurred by Rodman and reimbursable upon closing of the
Placement pursuant to Section 1(B), if any, shall survive any expiration or
termination of this Agreement.

SECTION 5. RODMAN INFORMATION. The Company agrees that any information or advice
rendered by the Placement Agent in connection with this engagement is for the
confidential use of the Company only in their evaluation of the Placement and,
except as, in the opinion of counsel to the Company, otherwise required by law,
including, without limitation, the Securities Act, the Exchange Act, the Rules
and Regulations or the rules and regulations of the Trading Market or FINRA, the
Company will not disclose or otherwise refer to the advice or information in any
manner without Rodman’s prior written consent.

SECTION 6. NO FIDUCIARY RELATIONSHIP. This Agreement does not create, and shall
not be construed as creating rights enforceable by any Person not a party
hereto, except those entitled hereto by virtue of the indemnification and
contribution provisions hereof. The Company acknowledges and agrees that the
Placement Agent are not and shall not be construed as fiduciaries of the Company
and shall have no duties or liabilities to the equity holders or the creditors
of the Company or any other Person by virtue of this Agreement or the retention
of the Placement Agent hereunder, all of which are hereby expressly waived.

SECTION 7. CLOSING. The obligations of the Placement Agent and the Purchasers,
and the closing of the sale of the Securities hereunder are subject to the
accuracy, when made and on the Closing Date, of the representations and
warranties on the part of the Company and its Subsidiaries contained herein, to
the accuracy, of the statements of the Company and its Subsidiaries made in any
certificates pursuant to the provisions hereof, to the performance by the
Company and its Subsidiaries of their obligations hereunder, and to each of the
following additional terms and conditions:

(A) No stop order suspending the effectiveness of the Registration Statement
shall have been issued and no proceedings for that purpose shall have been
initiated or threatened by the Commission, and any request for additional
information on the part of the Commission (to be included in the Registration
Statement, the Base Prospectus or the Prospectus Supplement or otherwise) shall
have been complied with to the reasonable satisfaction of Rodman.

(B) The Placement Agent shall not have discovered and disclosed to the Company
on or prior to the Closing Date that (i) the Registration Statement contains an
untrue statement of a fact which, in the opinion of counsel for Rodman, is
material or omits to state any fact which, in the opinion of such counsel, is
material and is required to be stated therein or is necessary to make the
statements therein not misleading, or (ii) the Base Prospectus or the Prospectus
Supplement or any amendment or supplement thereto contains an untrue statement
of a fact which, in the opinion of counsel for Rodman, is material or omits to
state any fact which, in the opinion of such counsel, is material and is
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

(C) All corporate proceedings and other legal matters incident to the
authorization, form, execution, delivery and validity of each of this Agreement,
the Securities, the Registration Statement, the Base Prospectus and the
Prospectus Supplement and all other legal matters relating to this Agreement and
the transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for Rodman, and the Company shall have furnished to
such counsel all documents and information that they may reasonably request to
enable them to pass upon such matters.

 

11



--------------------------------------------------------------------------------

(D) The Placement Agent shall have received from outside counsel to the Company
such counsel’s written opinion, addressed to the Placement Agent and the
Purchasers dated as of the Closing Date, in form and substance reasonably
satisfactory to Rodman, which opinion shall include a “10b-5” representation
from such counsel.

(E) Since the date of the latest audited financial statements included or
incorporated by reference in the Base Prospectus, (i) neither the Company nor
any of its Subsidiaries shall have sustained any loss or interference with its
business from fire, explosion, flood, terrorist act or other calamity, whether
or not covered by insurance, or from any labor dispute or court or governmental
action, order or decree, otherwise than as set forth in or contemplated by the
Base Prospectus and (ii) since such date there shall not have been any change in
the capital stock or long-term debt of the Company or any of its Subsidiaries or
any change, or any development involving a prospective change, in or affecting
the business, general affairs, management, financial position, stockholders’
equity, results of operations or prospects of the Company and its Subsidiaries,
otherwise than as set forth in or contemplated by the Base Prospectus, the
effect of which, in any such case described in clause (i) or (ii), is, in the
judgment of Rodman, so material and adverse as to make it impracticable or
inadvisable to proceed with the sale or delivery of the Securities on the terms
and in the manner contemplated by the Base Prospectus, the Time of Sale
Prospectus, if any, and the Prospectus Supplement.

(F) The Common Stock shall be registered under the Exchange Act and, as of the
Closing Date, the Shares shall, subject to notice of official issuance, be
listed and admitted and authorized for trading on the Trading Market, and
satisfactory evidence of such actions shall have been provided to the Placement
Agent. The Company shall have taken no action designed to, or likely to have the
effect of terminating the registration of the Common Stock under the Exchange
Act or delisting or suspending from trading the Common Stock from the Trading
Market, nor has the Company received any information suggesting that the
Commission or the Trading Market is contemplating terminating such registration
or listing.

(G) Subsequent to the execution and delivery of this Agreement, there shall not
have occurred any of the following: (i) trading in securities generally on the
New York Stock Exchange, the Trading Market or the NYSE Alternext US or in the
over-the-counter market, or trading in any securities of the Company on any
exchange or in the over-the-counter market, shall have been suspended or minimum
or maximum prices or maximum ranges for prices shall have been established on
any such exchange or such market by the Commission, by such exchange or by any
other regulatory body or governmental authority having jurisdiction, (ii) a
banking moratorium shall have been declared by federal, New York or Virginia
authorities or a material disruption shall have occurred in commercial banking
or securities settlement or clearance services in the United States, (iii) the
United States shall have become engaged in hostilities in which it is not
currently engaged, the subject of an act of terrorism, there shall have been an
escalation in hostilities involving the United States, or there shall have been
a declaration of a national emergency or war by the United States, or (iv) there
shall have occurred any other calamity or crisis or any change in general
economic, political or financial conditions in the United States or elsewhere,
if the effect of any such event in clause (iii) or (iv) makes it, in the sole
judgment of Rodman, impracticable or inadvisable to proceed with the sale or
delivery of the Securities on the terms and in the manner contemplated by the
Base Prospectus and the Prospectus Supplement.

(H) No action shall have been taken and no statute, rule, regulation or order
shall have been enacted, adopted or issued by any governmental agency or body
which would, as of the Closing Date, prevent the issuance or sale of the
Securities or would, as of the Closing Date or prospectively, materially and
adversely affect the business or operations of the Company; and no injunction,
restraining order or

 

12



--------------------------------------------------------------------------------

order of any other nature by any federal or state court of competent
jurisdiction shall have been issued as of the Closing Date which would prevent
the issuance or sale of the Securities or would, as of the Closing Date or
prospectively, materially and adversely affect the business or operations of the
Company.

(I) The Company shall have prepared and filed with the Commission a Current
Report on Form 8-K with respect to the Placement, including as an exhibit
thereto this Agreement.

(J) The Company shall have entered into securities purchase agreements with each
of the Purchasers and such agreements shall be in full force and effect and
shall contain representations and warranties of the Company as agreed between
the Company and the Purchasers.

(K) FINRA shall have raised no objection to the fairness and reasonableness of
the terms and arrangements of this Agreement. In addition, the Company shall, if
requested by Rodman, make or authorize Rodman’s counsel to make on the Company’s
behalf, an Issuer Filing with FINRA pursuant to FINRA Rule 5110 with respect to
the Registration Statement and pay all filing fees required in connection
therewith.

(L) Prior to the Closing Date, the Company shall have furnished to the Placement
Agent such further information, certificates and documents as Rodman may
reasonably request.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
Rodman.

SECTION 8. INDEMNIFICATION. (A) To the extent permitted by law, the Company will
indemnify the Placement Agent and its affiliates, stockholders, directors,
officers, employees and controlling persons (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act) against all losses,
claims, damages, expenses and liabilities, as the same are incurred (including
the reasonable fees and expenses of counsel), relating to or arising out of its
activities hereunder or pursuant to this Agreement, except to the extent that
any losses, claims, damages, expenses or liabilities (or actions in respect
thereof) are found in a final judgment (not subject to appeal) by a court of law
to have resulted primarily and directly from the Placement Agent’s willful
misconduct or gross negligence in performing the services described herein or
from information contained in or omitted from the Registration Statement, the
Base Prospectus, the Prospectus Supplement or any free writing prospectus,
including any amendments or supplements thereto, in reliance upon, and in
conformity with, information furnished in writing to the Company by or on behalf
of the Placement Agent expressly for use in or preparation thereof (and Rodman
shall repay to the Company any reimbursements or other amounts paid hereunder to
the extent they are attributable thereto).

(B) Promptly after receipt by the Placement Agent of notice of any claim or the
commencement of any action or proceeding with respect to which the Placement
Agent are entitled to indemnity hereunder, the Placement Agent will notify the
Company in writing of such claim or of the commencement of such action or
proceeding, but failure to so notify the Company shall not relieve the Company
from any obligation it may have hereunder, except and only to the extent such
failure results in the forfeiture by the Company of substantial rights and
defenses. If the Company so elects or is requested by Rodman, the Company will
assume the defense of such action or proceeding and will employ counsel
reasonably satisfactory to Rodman and will pay the fees and expenses of such
counsel. Notwithstanding the preceding sentence, the Placement Agent will be
entitled to employ counsel separate from counsel for the Company and from any
other party in such action if counsel for Rodman reasonably determines that it
would be inappropriate under the applicable rules of professional responsibility
for the same counsel to represent both the Company and the Placement Agent. In
such event, the reasonable fees and disbursements of no more than one such
separate counsel will be paid by the Company, in addition to

 

13



--------------------------------------------------------------------------------

local counsel. The Company will have the exclusive right to settle the claim or
proceeding provided that the Company will not settle any such claim, action or
proceeding without the prior written consent of Rodman, which will not be
unreasonably withheld.

(C) The Company agrees to notify the Placement Agent promptly of the assertion
against it or any other person of any claim or the commencement of any action or
proceeding relating to a transaction contemplated by this Agreement.

(D) If for any reason the foregoing indemnity is unavailable to the Placement
Agent or insufficient to hold the Placement Agent harmless, then the Company
shall contribute to the amount paid or payable by the Placement Agent as a
result of such losses, claims, damages or liabilities in such proportion as is
appropriate to reflect not only the relative benefits received by the Company on
the one hand and the Placement Agent on the other, but also the relative fault
of the Company on the one hand and the Placement Agent on the other that
resulted in such losses, claims, damages or liabilities, as well as any relevant
equitable considerations. The amounts paid or payable by a party in respect of
losses, claims, damages and liabilities referred to above shall be deemed to
include any legal or other fees and expenses incurred in defending any
litigation, proceeding or other action or claim. Notwithstanding the provisions
hereof, the Placement Agent’s share of the liability hereunder shall not be in
excess of the amount of fees actually received, or to be received, by Rodman
under this Agreement (excluding any amounts received as reimbursement of
expenses incurred by Rodman).

(E) These indemnification provisions shall remain in full force and effect
whether or not the transaction contemplated by this Agreement is completed and
shall survive the termination of this Agreement, and shall be in addition to any
liability that the Company might otherwise have to any indemnified party under
this Agreement or otherwise.

SECTION 9. GOVERNING LAW. This Agreement will be governed by, and construed in
accordance with, the laws of the State of New York applicable to agreements made
and to be performed entirely in such State. This Agreement may not be assigned
by either party without the prior written consent of the other party. This
Agreement shall be binding upon and inure to the benefit of the parties hereto,
and their respective successors and permitted assigns. Any right to trial by
jury with respect to any dispute arising under this Agreement or any transaction
or conduct in connection herewith is waived. Any dispute arising under this
Agreement may be brought into the courts of the State of New York or into the
Federal Court located in New York, New York and, by execution and delivery of
this Agreement, the Company hereby accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of aforesaid courts.
Each party hereto hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
delivering a copy thereof via overnight delivery (with evidence of delivery) to
such party at the address in effect for notices to it under this Agreement and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. If either party shall
commence an action or proceeding to enforce any provisions of a Transaction
Document, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys’ fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.

SECTION 10. ENTIRE AGREEMENT/MISC. This Agreement embodies the entire agreement
and understanding between the parties hereto, and supersedes all prior
agreements and understandings, relating to the subject matter hereof. If any
provision of this Agreement is determined to be invalid or unenforceable in any
respect, such determination will not affect such provision in any other respect
or any other provision of this Agreement, which will remain in full force and
effect. This Agreement may not be amended or otherwise modified or waived except
by an instrument in writing signed by both Rodman and the Company. The
representations, warranties, agreements and covenants contained herein shall
survive

 

14



--------------------------------------------------------------------------------

the closing of the Placement and delivery and/or exercise of the Securities, as
applicable. This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or a .pdf format file, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
.pdf signature page were an original thereof.

SECTION 11. NOTICES. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified on the signature pages attached hereto prior to 6:30 p.m. (New York
City time) on a business day, (b) the next business day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number on the signature pages attached hereto on a day that is not a
business day or later than 6:30 p.m. (New York City time) on any business day,
(c) the business day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as set forth on the signature pages hereto.

*            *             *

 

15



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to Rodman a copy of this Agreement.

 

Very truly yours, RODMAN & RENSHAW, LLC By:  

/s/ John J. Borer III

  Name: John J. Borer III   Title: Senior Managing Director

Address for notice:

 

1251 Avenue of the Americas, 20th Floor

New York, NY, 10020

Fax (646) 841-1640

Attention: General Counsel

Accepted and Agreed to as of

the date first written above:

 

VIRGINIA COMMERCE BANCORP, INC. By:  

/s/ Peter A. Converse

  Name: Peter A. Converse   Title: President and Chief Executive Officer

Address for notice:

5350 Lee Highway

Arlington, VA 22207

Fax (703) 534-7216

Attention: Peter A. Converse, President and Chief Executive Officer